Case 1:19-cv-00882-LPS Document 45 Filed 10/26/20 Page 1 of 10 PageID #: 237




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE


JAMES M. ELLIOTTE,

               Plaintiff,

       v.                                      Civ. No. 19-882-LPS

PERRY PHELPS, et al.,

               Defendants.




James M. Elliotte,James T. Vaughn Correctional Center, Smyrna, Delaware, Pro Se Plaintiff.

Stephen M. Ferguson, Deputy Attorney General, Delaware Department of Justice, Wilmington,
Delaware. Counsel for Defendants Perry Phelps, Dr. Awele Maduke-Ezeh, and Dr. Marc Richman.

Dana Spring Monzo, Esquire, and Karine Sarkisian, Esquire, White & Williams, Wilmington,
Delaware. Counsel for Defendants Monica Mills, Carla I\tfiller, Matt Wofford, and Connections
Community Support Programs, Inc ..




                                MEMORANDUM OPINION




October 26, 2020
Wilmington, Delaware
Case 1:19-cv-00882-LPS Document 45 Filed 10/26/20 Page 2 of 10 PageID #: 238




S~Df~
I.      INTRODUCTION

        Plaintiff Jam.es M. Elliotte ("Plaintiff'), an inmate at the Jam.es T. Vaughn Correctional

Center in Smyrna, Delaware, filed this action alleging constitutional violations pursuant to 42 U.S.C.

§ 1983. (D.I. 2) Plaintiff appears pro se and has been granted leave to proceed in famJa pauperis. (D.I.

6) Before the Court are several motions filed by the parties including Plaintiffs motion to am.end

(D.I. 20), Plaintiffs request for counsel (D.I. 21), Medical Defendants' motion to dismiss (D.I. 26),

State Defendants' motion to dismiss (D.I. 27), Plaintiffs motions to extend time to file responses to

the motions to dismiss (D.I. 30, 31), and Plaintiffs motion for injunctive relief (D.I. 37).

II.     BACKGROUND

       The original complaint raises medical needs claims. On October 25, 2019, the Court

screened Plaintiffs original Complaint (D.I. 2) pursuant to 28 U.S.C. § 1915A(a) and the matter

proceeded to service (D.I. 12). Perry Phelps ("Phelps"), Dr. Awele Maduke-Ezeh ("Dr. Maduke"),

Dr. Marc Richman ("Dr. Richman"), Monica Mills ("Mills"), Carla Miller ("Miller"), Matt Wofford

(''Wofford"), and Conne~tions Community Support Programs, Inc. ("Connections") were named as

defendants. (D.I. 2) Defendants' waivers of service were filed on January 14, 2020 and January 27,

2020. (D.I. 15, 16)

III.    MOTION TO AMEND; MOTIONS TO DISMISS

        On February 28, 2020, Plaintiff filed a motion to am.end the complaint on the grounds that

he had misstated that he was denied treatment for Hepatitis C. (D.1. 20) Plaintiff provided a

proposed amended complaint that adds as new defendants Claire Dematteis ("Dematteis"), Carla




                                                    1
Case 1:19-cv-00882-LPS Document 45 Filed 10/26/20 Page 3 of 10 PageID #: 239




Cooper ("Cooper")1, Mazur ("Mazur"), Heresniak ("Heresniak"), and Straker ("Straker"); keeps as

defendants Mills, Wofford, Dr. Maduke, and Connections; and removes as defendants Peny, Dr.

Richman, and Miller. (D.I. 20-1)

          Plaintiffs motion to amend will be granted and the Clerk of Court will be directed to docket

the proposed amended complaint with its exhibit as the Amended Complaint. (D.I. 20-1) The

Court will deny as moot Defendants' motions to dismiss the original complaint. (D.I. 26, 27) In

addition, the Court will deny as moot Plaintiffs letter/motions for extensions of time to respond to

the motions to dismiss. (D.I. 30, 31)

          The Court proceeds to screen the Amended Complaint which is now the operative pleading.

IV.       LEGAL STANDARDS

          A federal court may properly dismiss an action sua sponte under the screening provisions of

28 U.S.C. § 1915A(b) if "the action is frivolous or malicious, fails to state a claim upon which relief

may be granted, or seeks monetary relief from a defendant who is immune from such relief." Bail v.

Famiglio, 726 F.3d 448,452 (3d Cir. 2013); see also 28 U.S.C. § 1915A (actions in which prisoner seeks

redress from governmental defendant); 42 U .S.C. § 1997e (prisoner actions brought with respect to

prison conditions).

          A complaint is not automatically frivolous because it fails to state a claim. See Doolry v.

Wetzel, 957 F.3d. 366, 374 (3d Cir. 2020); see also Grayson v. Mayview State Hosp., 293 F.3d 103, 112 (3d

Cir. 2002). "Rather, a claim is frivolous only where it depends 'on an "indisputably meritless legal

theory" or a "clearly baseless" or "fantastic or delusional" factual scenario."' Doolry v. Wetzel, 957

F.3d at 374 (quoting Mitchell v. Horn, 318 F.3d 523, 530 (2003) and Neitzke, 490 U.S. at 327-28).


1
    It is not clear if Carla 11iller and Carla Cooper are the same person.
                                                      2
Case 1:19-cv-00882-LPS Document 45 Filed 10/26/20 Page 4 of 10 PageID #: 240




        The legal standard for dismissing a complaint for failure to state a claim pursuant to

§ 1915A(b)(l) is identical to the legal standard used when deciding Rule 12(6)(6) motions. See e.g.,

Tourscher v. McCullough, 184 F.3d 236, 240 (3d Cir. 1999) (applying Fed. R. Civ. P. 12(6)(6) standard

to dismissal for failure to state claim under§ 1915(e)(2)(B)). Evaluating a motion to dismiss under

Federal Rule of Civil Procedure 12(6)(6) requires the Court to accept as true all material allegations

of the complaint. See Spruill v. Gillis, 372 F.3d 218,223 (3d Cir. 2004). ''The issue is not whether a

plaintiff will ultimately prevail but whether the claimant is entitled to offer evidence to support the

claims." In re Burlington Coat Factory Sec.1.itig., 114 F.3d 1410, 1420 (3d Cir. 1997) (intemal quotation

marks omitted). Thus, the _Court may grant such a motion to dismiss only if, after "accepting all

well-pleaded allegations in the complaint as true, and viewing them in the light most favorable to

plaintiff, plaintiff is not entitled to relief." Maio v. Aetna, Inc., 221 F.3d 472, 481-82 (3d Cir. 2000)

(intemal quotation marks omitted).

        A well-pleaded complaint must contain more than mere labels and conclusions. See Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009); Bel/At/. Corp. v. Twomb/y, 550 U.S. 544,555 (2007). A plaintiff

must plead facts sufficient to show that a claim has substantive plausibility. See Johnson v. Ci"!J of

Shelby, 574 U.S. 10 (2014). A complaint may not dismissed, however, for imperfect statements of

the legal theory supporting the claim asserted. See id.

        "To survive a motion to dismiss, a civil plaintiff must allege facts that 'raise a right to relief

above the speculative level on the assumption that the allegations in the complaint are true (even if

doubtful in fact)."' Victaulic Co. v. Tieman, 499 F.3d 227,234 (3d Cir. 2007) (quoting Twomb/y, 550

U.S. at 555). A claim is facially plausible "when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged."

                                                      3
Case 1:19-cv-00882-LPS Document 45 Filed 10/26/20 Page 5 of 10 PageID #: 241




Iqbal, 556 U.S. at 678. At bottom, "[t]he complaint must state enough facts to raise a reasonable

expectation that discovery will reveal evidence of [each] necessary element" of a plaintiffs claim.

Wilkerson v. New Media Tech. Charter Sch. Inc., 522 F.3d 315, 321 (3d Cir. 2008) (internal quotation

marks omitted).

        The Court is not obligated to accept as true "bald assertions," Morse v. Lower Merion Sch. Dist.,

132 F.3d 902, 906 (3d Cir. 1997) (internal quotation marks omitted), "unsupported conclusions and

unwarranted inferences," Schuylkill Energy Res., Inc. v. Penn,[Jlvania Power & Ught Co., 113 F.3d 405,

417 (3d Cir. 1997), or allegations that are "self-evidently false," Nami v. Fauver, 82 F.3d 63, 69 (3d

Cir. 1996). Because Plaintiff proceeds pro se, his pleading is liberally construed and his Amended

Complaint, "however inartfully pleaded, must be held to less stringent standards than fonnal

pleadings drafted by lawyers." Erickson v. Pardus, 551 U.S. 89, 94 (2007) (internal quotation marks

omitted).

V.      DISCUSSION

        A.      The A.mended Complaint

        As described in the Amended Complaint, Plaintiff suffers from a number of medical

problems. (D.I. 20-A at 1) The Amended Complaint provides dates that Plaintiff was seen by

medical providers for examination and/ or treatment over the past ten years and specifically by Dr.

Mazur on March 15, 2018; at sick call on June 16, 2018; by Straker on July 11, 2018; for an

ultrasound on August 1, 2018; at sick call on August 15, 2018; by medical provider Charles Reinette

("Reinette") on August 23, 2018, in September 2018 and on November 12, 2018; by Mills on March

5, 2018; by Mills and Dr. Mazur on March 14, 2018; at sick call on June 3, 2019; by nurse

practitioner Williams (''Williams") on June 12 and 28, 2019 and July 5, 2019; for an ultrasound on

                                                    4
Case 1:19-cv-00882-LPS Document 45 Filed 10/26/20 Page 6 of 10 PageID #: 242




July 31, 2019; by Dr. Willis on August 5 and 13, 2019; at two electronic sick calls on September 4,

and 19, 2019; at sick call on October 1, 2019; by Williams on October 3, 2019; by nurse practitioner

Barbra (''Barbra) on October 10, 2019; by Dr. Heresniak on October 22, 2019; by provider

Cassandra Wilson ("Wilson") on November 2, 2019; by Straker on November 9, 2019; blood tests

were ordered on November 2 and 14, 2019; by Williams on November 15, 2018; by Janice Kpaka

("Kpaka") on November 19, 2019; by Dr. Mazur on December 9, 2019; at sick call on December 14

and 30, 2019; and by Barbra on January 17, 2020, who indicated that she would resubmit a

recommendation that Plaintiff be seen by a specialist for his ongoing abdominal issues. The

Amended Complaint further alleges that Plaintiff submitted numerous grievances between 2018 and

2109 and also wrote letters to prison administrators regarding his medical care and treatment.

Plaintiff seeks declaratory and injunctive relief as well as punitive damages.

        B.      Medical Needs

        Plaintiff alleges that Defendants are not providing him with adequate medical care. The

Eighth Amendment proscription against cruel and unusual punishment requires that prison officials

provide inmates with adequate medical care. See Estelle ti. Gamble, 429 U.S. 97, 103-105 (1976). In

order to set forth a cognizable claim, an inmate must allege (i) a serious medical need and (ii) acts or

omissions by prison officials that indicate deliberate indifference to that need. See id. at 104; Rouse ti.

Plantier, 182 F.3d 192, 197 (3d Cir. 1999). A prison official is deliberately indifferent if he knows that

a prisoner faces a substantial risk of serious harm and fails to take reasonable steps to avoid the

harm. See Farmer ti. Brennan, 511 U.S. 825, 837 (1994). A "prison official may manifest deliberate

indifference by intentionally denying or delaying access to medical care." Estelle, 429 U.S. at 104-05.




                                                     5
Case 1:19-cv-00882-LPS Document 45 Filed 10/26/20 Page 7 of 10 PageID #: 243




        However, "a prisoner has no right to choose a specific form of medical treatment, "so long

as the treatment provided is reasonable." Lasko v. Watts, 373 F. App'x 196,203 (3d Cir. 2010)

(quoting Harrison v. Barkley, 219 F.3d 132, 138-140 (2d Cir. 2000)). An inmate's claims against

members of a prison medical department are not viable under § 1983 where the inmate receives

continuing care, but believes that more should be done by way of diagnosis and treatment and

maintains that options available to medical personnel were not pursued on the inmate's behalf. See

Estelle, 429 U.S. at 107. In addition, allegations of medical malpractice are not sufficient to establish

a Constitutional violation. See White v. Napoleon, 897 F.2d 103, 108-09 (3d Cir. 1990); see also Daniels v.

Williams, 474 U.S. 327, 332-34 (1986) (negligence is not compensable as Constitutional deprivation).

        In addition, prison administrators cannot be deliberately indifferent "simply because they

failed to respond directly to the medical complaints of a prisoner who was already being treated by

the prison doctor." Durmer v. 0 'Carroll, 991 F.2d 64, 69 (3d Cir. 1993). "If a prisoner is under the

care of medical experts ... a non-medical prison official will generally be justified in believing that

the prisoner is in capable hands." Spruill v. Gillis, 372 F.3d at 236. "[A]bsent a reason to believe (or

actual knowledge) that prison doctors or their assistants are mistreating (or not treating) a prisoner, a

non-medical prison official ... will not be chargeable with the Eighth Amendment scienter

requirement of deliberate indifference." Id.

        As pied, the Amended Complaint fails to state an actionable constitutional claim. Rather

than indicate that Plaintiff has not received medical care, the allegations indicate that he receives

continual medical care and treatment, albeit not the type he wants. At most, the Amended

Complaint could be construed as alleging negligence. Negligence, however, does not rise to the level

of a Constitutional violation. Therefore, the Amended Complaint will be dismissed as frivolous and

                                                     6
Case 1:19-cv-00882-LPS Document 45 Filed 10/26/20 Page 8 of 10 PageID #: 244




for failure to state claims upon which relief may be granted pursuant to 28 U.S.C. § 1915(e)(2)(B)(i)

and (ii) and§ 1915A(b)(1). Since it appears plausible that Plaintiff may be able to articulate a§ 1983

claim against Defendants, he will be given an opportunity to amend his pleading. See O'Dell v. United

States Gov't, 256 F. App'x 444 (3d Cir. 2007) (leave to amend is proper where plaintiffs claims do not

appear "patently meritless and beyond all hope of redemption").

VI.     MISCELLANEOUS MOTIONS

        A.       Request for Counsel

        Plaintiffs second request for counsel (D.I. 21) will be denied without prejudice to renew.

Plaintiff requests counsel on the grounds that his claim has merit; his incarceration, education,

literacy, and experience limit his ability to present his case; the legal issues are complex; he has no

ability to pursue an investigation; he does not have the ability to retain counsel on his own behalf;

and expert testimony will be required.

        A pro se litigant proceeding in forma pauperis has no constitutional or statutory right to

representation by counsel.2 See Brightwell v. I..ehman, 637 F.3d 187, 192 (3d Cir. 2011); Tabron v. Grace,

6 F.3d 147, 153 (3d Cir. 1993). However, representation by counsel may be appropriate under

certain circumstances, after a finding that a plaintiff's claim has arguable merit in fact and law. See

Tabron, 6 F.3d at 155.

        The request will be denied without prejudice to renew. There is currently no operative

pleading and, to date, Plaintiff has ably represented himself.




2
 See Mallard v. United States Dist. Courtfor the S. Dist. ofIowa, 490 U.S. 296 (1989) (§ 1915(d) (now
§ 1915(e)(1)) does not authorize federal court to require unwilling attorney to represent indigent civil
litigant, as operative word in statute is "request'').
                                                        7
Case 1:19-cv-00882-LPS Document 45 Filed 10/26/20 Page 9 of 10 PageID #: 245




        B.      Motion for Injunctive Relief

        On August 13, 2020, Plaintiff filed a morion for injunctive relief for Defendants to

immediately provide him approved Hepatitis C anti.viral medications and specialized medical care.

(D .I. 37) Plaintiff speculates that he is suffering from cancer. Defendants oppose the mo ti.on on

the grounds that Plaintiff received and continues to receive ongoing medical care. In addition,

Connections notes that it is no longer the contract medical provides for the Delaware Department

of Correction and, therefore, cannot provide the medical care Plaintiff requests.

        A preliminary injunction is "an extraordinary remedy that should be granted only if: (1) the

plaintiff is likely to succeed on the merits; (2) denial will result in irreparable hann to the plaintiff;

(3) granting the injunction will not result in irreparable hann to the defendant; and (4) granting the

injunction is in the public interest." NutrqSweet Co. v. Vit-Mar Enterprises, Inc., 176 F.3d 151, 153 (3d

Cir. 1999) ("NutraSweet II"). The elements also apply to temporary restraining orders. See NutriSweet

Co. v. Vit-Mar Enterprises., Inc., 112 F.3d 689, 693 (3d Cir. 1997) ("NutraSweet I'') (temporary

restraining order that continues beyond time permissible under Rule 65 must be treated as

preliminary injunction, and must conform. to standards applicable to preliminary injunctions).

"[F]ailure to establish any element in [a plaintiffs] favor renders a preliminary injunction

inappropriate." NutraSweet II, 176 F.3d at 153. Furthermore, because of the intractable problems of

prison administration, a request for injunctive relief in the prison context must be viewed with

considerable caution. See "Rush v. Correctional Med. Services, Inc., 287 F. App'x 142, 144 (3d Cir. 2008).

        Plaintiff has not met his burden for injunctive relief. As discussed above, Plaintiffs filings

provide a timeline of his medical care and treatment. Those filings show that Plaintiff has not

demonstrated a likelihood of success on the merits or irreparable hann. Nor has Plaintiff proven

                                                      8
Case 1:19-cv-00882-LPS Document 45 Filed 10/26/20 Page 10 of 10 PageID #: 246




that immediate injunctive relief is justified. Accordingly, the Court will deny Plaintiffs motion for

injunctive relie£

VII.    CONCLUSION

        For the above reasons, the Court will: (1) grant Plaintiffs motion to amend (D.I. 20);

(2) deny without prejudice to renew Plaintiffs request for counsel (D.1. 21); (3) deny as moot

Defendants' motions to dismiss (D.I. 26, 27); (4) deny as moot Plaintiffs letter/motions for

extensions of time to respond to the motions to dismiss (D.I. 30, 31); (5) deny Plaintiffs motion for

injunctive relief (D.I. 37); and (6) give Plaintiff leave to file a second amended complaint.

        An appropriate Order will be entered.




                                                    9
